Case 1:18-bk-14408        Doc 123    Filed 06/17/19 Entered 06/18/19 08:17:41            Desc Main
                                    Document Page 1 of 5



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



 Dated: June 17, 2019



 ________________________________________________________________




                        IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT
                                    WESTERN DIVISION

  In Re:                                *     Case No.1:18-bk-14408
                                        *     Judge Jeffrey P. Hopkins
  Flipdaddy’s, LLC                      *     Chapter 11 Proceeding
                                        *
                                        *
                      Debtor            *
            _____________________________________________________________

                  ORDER APPROVING MOTION OF DEBTOR PURSUANT
               TO 11 U.S.C. §§ 105(a) AND 365(a) AND FED. R. BANKR. P. 6006,
                   TO (1) ASSUME AN EXECUTORY CONTRACT WITH
                GORDON FOOD SERVICE, INC., (2) ESTABLISH THE CURE
             AMOUNT AND (3) PROCEDURES RELATED THERETO (DOC. 104)
           ___________________________________________________________

            This matter comes on before the Court upon the Motion of Flipdaddy’s, LLC, (the

  “Debtor”) for the entry of an Order, pursuant to 11 U.S.C. §§ 105(a) and 365(a) (the

  “Bankruptcy Code”), and Federal Rule of the Bankruptcy Code 6006 (the “Bankruptcy

  Rules”), authorizing the Debtor to (1) Assume an Executory Contract with Gordon Food




                                             1
Case 1:18-bk-14408       Doc 123      Filed 06/17/19 Entered 06/18/19 08:17:41               Desc Main
                                     Document Page 2 of 5




  Service, Inc.. (“GFS”), to (2) Establish the Cure Amount and (3) Approve the Procedures

  Related thereto.

         Notice having been duly given and there being no objection or response having been

  filed to the Motion, the Court would Court would find that it (a) has jurisdiction over this

  matter pursuant to 28 U.S.C. §§ 157 and 1334, (b) this is a core proceeding pursuant to 28

  U.S.C. § 157(b), (c) venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409

  and that notice of the Motion is sufficient under the circumstances and that no other or further

  notice need be provided.

         The Court would further find that the legal and factual basis set forth in the Motion

  establishes just cause for the relief granted herein and that the relief sought in the Motion is in

  the best interests of the Debtor, its estate and its creditors; and after due deliberation and

  sufficient causing appearing;

         IT IS HEREBY ORDERED THAT:

         1.     The Motion is GRANTED.

         2.      It is FURTHER ORDERED that effective as of the date this case was

         commenced, the Debtor is authorized and is hereby deemed to have assumed the

         Master Distribution Agreement between Gordon Food Service, Inc. made as of

         July 14, 2016, executed on July 14, 2016. (the “MDA”) The term of the MDA is

         from August 1, 2016 through July 31, 2023.

         3.      It is FURTHER ORDERED that as of the commencement of the case, GFS

         was owed under the MDA the sum of $321,403.14 (the “Prepetition Claim”) as

         follows:




                                               2
Case 1:18-bk-14408       Doc 123    Filed 06/17/19 Entered 06/18/19 08:17:41             Desc Main
                                   Document Page 3 of 5




              a. $98,125.07 is entitled to administrative priority pursuant to 11 U.S.C.
                 § 503(b)(9) for goods that were delivered to the Debtor within the 20
                 days prior to the commencement of this case (the “503(b)(9) Claim”);
              b. $46,393.15 is for goods that qualify as “perishable agricultural commodities”
                 under the Perishable Agricultural Commodities Act of 1930, as amended, 7
                 U.S.C. §§ 499a et seq. (“PACA Claim”); and
              c. $176,884.92 is a general unsecured claim (the “Unsecured Claim”).

         4.      It is FURTHER ORDERED that order to assume the MDA, the Debtor must

  cure the default under the MDA by payment of the entire Prepetition Claim and that the

  Debtor and Gordon Food Service, Inc. have agreed to the following terms to cure the default,

  which such terms would also be included in any proposed plan.

         a.       The Debtor shall continue to prepay for all goods to be delivered to
         the Debtor until confirmation of the Plan. Upon the Effective Date of a
         confirmed plan, GFS will grant to the reorganized debtor seven-day credit
         terms with automatic weekly EFT. GFS reserves and does not waive any of
         its rights under the MDA, including, but not limited to, the right to shorten
         or revoke credit terms or terminate service based upon any default by the
         Debtor or reorganized debtor or any change in the Debtor or reorganized
         debtor’s creditworthiness in GFS’ sole discretion. Any change in credit
         terms imposed by GFS shall not in any way affect the Debtor’s or
         reorganized debtor’s obligation to pay the remaining cure amounts set forth
         herein.

         b.      The PACA Claim shall be paid in full within seven (7) days of
         the entry of an order granting a motion to assume the MDA. Such
         payment shall be an obligation of the Debtor and may be made by
         FDXII, LLC as part of the Contribution and Backstop Commitment
         Agreement.

         c.       The 503(b)(9) Claim shall be paid in full on or before June 27,
         2019. Such payment shall be an obligation of the Debtor and may be made
         by FDXII, LLC as part of the Contribution and Backstop Commitment
         Agreement. The Debtor shall by motion and order assume the MDA and
         shall continue to prepay for all goods to be delivered to the Debtor until
         otherwise granted credit terms by GFS under the MDA. Upon payment in
         full of the Claim, GFS will reevaluate and consider reinstatement of terms
         at such time.




                                             3
Case 1:18-bk-14408       Doc 123     Filed 06/17/19 Entered 06/18/19 08:17:41            Desc Main
                                    Document Page 4 of 5




          d.      The Unsecured Claim shall be paid in full under the terms set forth in this
          subparagraph. A payment in the amount of $50,000.00 shall be made within five (5)
          business days of the entry of an order confirming a plan. Simultaneously with that
          payment, the reorganized debtor shall issue to GFS a note, secured by all of the
          reorganized debtor’s assets, in the amount of $126,884.92 (the “Secured GFS Note”).
          Within 30 days of the entry of an order confirming a plan, the reorganized debtor shall
          commence payments of a minimum of $5,000.00 per month toward repayment of the
          Secured GFS Note with the terms of such payments to include that any such payments
          shall be received by GFS not later than the 25th day of each month, with the balance to
          be paid in full by January 27, 2020. If the balance is paid in full by December 27,
          2019, then all accrued interest will be waived by GFS. If the balance is not paid in full
          by December 27, 2019, then in addition to any balance remaining, there shall also be
          due all accrued and unpaid interest remains due and owing.


          IT IS SO ORDERED.



  Service List:

  Notice was electronically served on the date of entry on the following recipients:

  Asst US Trustee (Cin)
  ustpregion09.ci.ecf@usdoj.gov

  John C Cannizzaro on behalf of Creditor Gordon Food Service, Inc
  John.Cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com

  Casey M Cantrell Swartz on behalf of Interested Party Myers Y Cooper Company
  cswartz@taftlaw.com, docket@taftlaw.com;lsutton@taftlaw.com

  Rocco I Debitetto on behalf of Creditor IRC Newport Pavilion, LLC
  ridebitetto@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com

  Rocco I Debitetto on behalf of Creditor IRC Retail Centers LLC
  ridebitetto@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com

  Gregory D Delev on behalf of Creditor Ohio Department of Taxation
  bankruptcy@delevlaw.com

  Steven L Diller on behalf of Debtor In Possession Flipdaddy's, LLC




                                              4
Case 1:18-bk-14408     Doc 123     Filed 06/17/19 Entered 06/18/19 08:17:41   Desc Main
                                  Document Page 5 of 5




  steven@drlawllc.com, kim@drlawllc.com;eric@drlawllc.com

  Barry F Fagel on behalf of Creditor Bryant Hartke Construction
  bfagel@lindhorstlaw.com

  Douglas N Hawkins on behalf of U.S. Trustee Asst US Trustee (Cin)
  doug.hawkins@usdoj.gov, cathy.cooper@usdoj.gov

  Benjamin M Rodriguez on behalf of Creditor The Park National Bank
  brodriguez@fp-legal.com, kmorales@fp-legal.com

  John A Schuh on behalf of Creditor Ford Motor Credit Company, LLC
  jaschuhohecf@swohio.twcbc.com

  Jason M Torf on behalf of Creditor Gordon Food Service, Inc
  jason.torf@icemiller.com

  Notice was mailed to:

  American Express National Bank
  c/o Becket and Lee LLP
  PO Box 3001
  Malvern, PA 19355-0702

  BDO USA, LLP
  Laurence W Goldberg, Dir, Receivables Mg
  4135 Mendenhall Oaks Parkway
  Suite 140
  High Point, NC 27265

  Greater Comfort Heating & Air
  2001 Monmouth Street
  Newport, KY 41071



                                               ###




                                           5
